MEMORANDUM OPINION
                                        No. 04-10-00915-CR

                                      Thomas Theron SNELL,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 83rd Judicial District Court, Val Verde County, Texas
                                       Trial Court No. 11,496
                            Honorable Carl Pendergrass, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 20, 2011

DISMISSED

           We abated this appeal and directed the trial court to conduct a hearing to determine the

status of appellant’s appeal. Following the trial court’s status hearing, we received the findings

and recommendations of the trial court. The trial court found that the appellant has abandoned

his appeal by failing to comply with its prior order requiring him to pay $4,500 for the appellate

record and to deposit $500 per month into the registry of the court for the services of an appellate

attorney. The trial court has recommended that we dismiss appellant’s appeal. This court,
                                                                                              04-10-00915-CR


having considered the documents on file and the trial court’s findings and recommendations, is

of the opinion that appellant’s appeal should be dismissed. It is therefore ordered that this appeal

is reinstated on the docket of this court and dismissed. 1 See Cuellar v. State, No. 13-09-00063-

CR, 2010 WL 197311, at *1 (Tex. App.—Corpus Christi Jan. 21, 2010, no pet.) (mem. op., not

designated for publication) (dismissing an appeal after the trial court found appellant to have

abandoned his appeal).



                                                                    PER CURIAM

DO NOT PUBLISH




1
  On April 11, 2011, we received a response from the appellant complaining about the trial court’s findings and
recommendations. Appellant’s response, however, provides no basis to disregard the court’s findings or
recommendations.

                                                     -2-